 1
 2
                                                                    JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
     GEORGE KENNETH COLBERT,            )     NO. CV 18-05680-DSF(AS)
11                                      )
                     Petitioner,        )
12                                      )
               v.                       )          JUDGMENT
13                                      )
     KEN CLARK, Warden                  )
14                                      )
                     Respondent.        )
15                                      )
                                        )
16
17
          Pursuant   to   the   Order       Accepting   Findings,    Conclusions   and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the Second Amended Petition is denied and
21
     dismissed with prejudice as to Grounds One through Four and dismissed
22
     without prejudice as to Ground Five.
23
24
               DATED: July 29, 2019.
25
26
27
28                                            DALE S. FISCHER
                                        UNITED STATES DISTRICT JUDGE
